Citation Nr: 1608700	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for leg disability, claimed as manifested by cramps and circulation problems.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from April 1964 to August 1964, and from March 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied reopening of a previously denied claim for service connection for back disability. The RO also denied service connection for a leg disability.

In a March 2013 decision, the Board granted reopening of the previously denied claim for service connection for back disability. The Board then remanded the back disability service connection claim, and the leg disability service connection claim, to the RO for the development of additional evidence. The RO developed evidence and complied sufficiently with the Board's remand directives. The Board will proceed with review of the claim. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A low back disorder was not recorded at entrance to his 1968 to 1969 period of active service, and there are indications that he experienced increasing low back problems during that service period.

2. Chronic or recurrent low back muscle strain experienced during service continued or recurred after service through the present.

3. Leg cramps with exercise during service in 1964 did not continue after service and through the present.

4. Nocturnal leg cramps experienced from approximately 2000 forward are not related to leg cramps with exercise in 1964 or other disease or injury during service.


CONCLUSIONS OF LAW

1. The Veteran is presumed to have been in sound condition when he entered his 1968 to 1969 service period. 38 U.S.C.A. § 1111 (West 2014), 38 C.F.R. § 3.304(b) (2015).

2. Chronic or recurrent low back muscle strain was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3. Any current disorder manifested by nocturnal leg cramps was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

VA satisfied the duty to notify provisions in an April 2008 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also advised him how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA medical examinations. In the March 2013 Board remand, the Board instructed the RO to seek any of the Veteran's outstanding service treatment records and service personnel records, and to provide VA medical examinations with file review and opinions as to the likely etiology of current disabilities of the Veteran's back and leg. The RO obtained copies of the Veteran's service medical records and service personnel records, including copies of some records that were not previously associated with the claims file. The Veteran had VA medical examinations addressing current back and leg disabilities. The examiner reviewed the claims file and provided opinion regarding the likely etiology of each of those disabilities. With respect to current back disability, the examination report did not fulfill the Board's directive to address the significance of a December 1969 VA examination addressing the Veteran's back. Nonetheless, the Veteran's interests will not be harmed by the Board deciding the back disability service connection issue, because the Board finds in this decision that the record supports a grant of service connection for the current back disability. The examination reports adequately fulfilled the Board's remand directives with respect to the leg disability service connection claim.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Back Disability

The Veteran contends that a low back disorder began or worsened during service, and continued after service through the present. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service of ninety days or more during a period of war. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). There is no indication that arthritis became manifest in the Veteran's lumbar spine arthritis within a year after separation from his later period of service, so there is no basis to presume service connection for arthritis of his lumbar spine.

On examination of the Veteran in February 1964, for entrance into his first period of active service, the examiner marked "normal" for the condition of his spine. On examination in August 1964, at separation from that service period, the examiner marked "normal" for the condition of his spine.

On a medical history completed in March 1968, at entrance to the Veteran's second period of active service, he marked "yes" for a history of recurrent back pain. On examination, the examiner marked "normal" for the condition of his spine. In outpatient treatment in September 1968, the Veteran reported a many year history of low back pain. The low back was within normal limits on examination. The treating clinician's impression was low back musculoskeletal strain. The clinician prescribed pain medication. In June 1969, the Veteran had an orthopedic consultation for backache in his low back. He related a long history of backache. On examination, his low back was essentially normal except for mild limitation of motion. X-rays did not show any significant abnormality. The orthopedist prescribed a three week profile for limited activity, and prescribed exercises. In June 1969, the Veteran was placed on a limited duty profile due to chronic lumbosacral strain, with instructions to be rechecked in twenty days. On a medical history completed in August 1969, at separation from the Veteran's second period of active service, "no" was marked for history of all listed problems, including back trouble of any kind. On examination, the examiner marked "normal" for the condition of his spine.

In October 1969, soon after the Veteran's separation from his second period of service, he submitted a claim for service connection and disability compensation for a back disorder that began in 1968 to 1969. He indicated that during service he had treatment for low back strain, but that he continued to feel worse, with considerable back pain, such that sometimes he could not even move.

On VA medical examination in December 1969, the Veteran reported persistently recurring low back pain. He related that the pain began during service and worsened during service. He stated that a consulting orthopedist diagnosed low back strain. He indicated that ongoing low back pain was interfering with his post-service job as a refrigeration mechanic. The examiner noted mild to moderate lumbar paravertebral muscle spasm. The lumbosacral area had no limitation of motion. The examiner diagnosed myositis of the lumbar paravertebral muscles.

No back disorder was noted when the Veteran entered his first period of active service, so the Veteran is presumed to have been in sound condition at that time. The Veteran has not contended that he had onset of any back problem during his first period of service. The report of the separation examination is evidence that his back was in normal condition at that time.

At entrance to his second period of service, the Veteran reported a history of recurrent back pain. The record does not contain any further information about that pain history. The examiner found that his spine was in normal condition. The assembled evidence leaves a question as to whether or not a back disorder was noted on entrance to that service period. In any case, the Veteran contends, and contemporaneous medical records at least suggest, that symptoms of back pain worsened during his second service period. As there is evidence supporting worsening back pain during the second service period, there is not clear and unmistakable evidence demonstrating that a back disorder existed prior to the that service period and was not aggravated during that service period. The presumption that the Veteran's back was in sound condition before his second period of service therefore is not rebutted; sound condition at that time is presumed.

In private treatment in 2003, the Veteran reported low back pain. In October 2003, a treating physician provided an impression of lumbar strain. Imaging performed in 2007 and 2008 showed generalized skeletal osteoporosis, including in the lumbar spine. In VA treatment in 2009, the Veteran reported having back pain with a long history, beginning during service in Vietnam. He reported having injured his back while carrying wounded people.

In a March 2009 statement, the Veteran reported during service in Vietnam he sustained back injury and received treatment for that injury. He stated that the back injury occurred when carried twelve or more people while participating in rescuing people from a bus that went over a cliff. He noted that less than a year after separation from service he was seen regarding ongoing back pain. He stated that presently he continued to experience back discomfort and pain.

In the March 2013 Board remand, the Board instructed the RO to provide the Veteran a VA medical examination, with file review and opinion as to the likely etiology of any current disorders. The Board indicated that the opinion should discuss the bus rescue incident described by the Veteran, and should discuss the December 1969 VA examination.

On VA examination in August 2013, the examiner noted records of treatment of the Veteran for back pain during service. The examiner indicated that she did not find mention in the service treatment records of back injury related to a bus accident. The examination report did not contain any discussion of the December 1969 VA examination. The examiner expressed the opinion that lumbar strain that the Veteran incurred during service resolved during service, and that it is less likely than not that current low back disability was incurred in service.

Records from the time of the Veteran's service do not mention having carried people rescued from a bus accident. Medical records from his second period of service do show that he was seen for recurrent low back pain and diagnosed with low back musculoskeletal strain. Ongoing low back problems were not noted at the time of his separation from that service period. Very soon after separation from service, however, he reported that low back pain had continued and recurred after service. He related similar symptoms during and soon after service. Clinicians who saw him during and soon after service provided similar diagnoses of back muscle strain or inflammation. Thus, there is reasonably persuasive evidence that back muscle strain during service continued or recurred soon after service. The 2013 VA examination opinion against service incurrence carries somewhat diminished weight because it does not address the medical evidence from soon after service, in 1969. Overall, the evidence supporting service incurrence and post-service continuity at least balances the negative evidence. The Board therefore grants service connection for the current low back disability.

Leg Disability

The Veteran essentially contends that leg problems, including cramps and circulation problems, began during his first period of active service, and continued thereafter. 

In a medical history completed in February 1964, for entrance into the Veteran's first period of active service, he checked "no" for a history of cramps in his legs. On examination, the examiner marked "normal" for the condition of his lower extremities. In a medical history completed in August 1964, at separation from that service period, the Veteran checked "yes" for a history of cramps in his legs. He reported having leg cramps with exercise. On the separation examination, the examiner marked "normal" for the condition of his lower extremities.

In a medical history completed in March 1968, for entrance into his second period of active service, the Veteran marked "no" for any history of cramps in his legs. On the entrance examination, the examiner marked "normal" for the condition of his lower extremities. In a medical history completed in August 1969, for separation from that service period, "no" was marked for history of all listed problems, including cramps in the legs. On the separation examination, the examiner marked "normal" for the condition of his lower extremities.

Records of private medical treatment from 2002 through 2009 reflect the Veteran's reports of nocturnal leg cramps. It was noted that those cramps were treated with medication. From 2007, a treating physician included a diagnosis of peripheral neuropathy.

In February 2008, the Veteran submitted a claim for service connection for diabetes mellitus, bad circulation, and back problems. He asserted that these disorders were related to his service in Vietnam. He noted that he had Agent Orange exposure.

On VA examination in July 2008, the Veteran reported having had type 2 diabetes mellitus since approximately 1992. The examiner noted that the Veteran's legs were warm. The examiner found that he had type 2 diabetes mellitus. The examiner stated that intermittent spasms in the Veteran's lower legs were not related to diabetes.

In an August 2008 rating decision, the RO granted service connection for diabetes, and denied service connection for bad circulation. The Veteran appealed the August 2008 rating decision. In a March 2009 statement, he asserted that bad circulation was treated during service, and that he continued to experience bad circulation. He stated that he had several episodes of bad circulation each week, and that these episodes interfered with sleep.

In May 2009, the Veteran submitted a claim for service connection for peripheral neuropathy in both legs, claimed as secondary to diabetes. 

On VA examination in September 2009, the Veteran reported bilateral lower extremity pain, with cramping and knots that brought him to tears. He indicated that the cramps had a long history, to approximately 2000. On examination, the lower extremities had normal muscle strength and reflexes, and no motor deficits, sensory deficits, or muscle atrophy. The examiner stated that on the examination there were no objective findings consistent with peripheral neuropathy in the lower extremities.

In an October 2009 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral lower extremities.

On VA examination in August 2013, the Veteran reported that during service he had leg cramps after running. He indicated that presently he had intermittent left knee pain. On examination, there was no evidence of a disorder affecting either knee or lower leg. The examiner provided the opinion that it is less likely than not that any current cramps in the legs are related to service. Although leg cramps after running were noted during service, she explained, findings that the legs were in normal condition at separation from service indicated that those cramps resolved during service.

While the Veteran has reported having leg problems manifested by or related to bad circulation, there is no objective medical evidence of any impairment of the circulation in either of his legs. Before leaving service in August 1964, he reported that he had leg cramps with exercise. During his 1968 and 1969 service, however, he did not report having any leg cramps. The absence of reports of leg cramps during his second service period suggests that the cramps reported in 1964 did not occur continuously after 1964. After service, he has reported having nocturnal leg cramps from as early as 2000. The passage of so many years between the leg cramps after exercise during service and the post-service nocturnal leg cramps indicates a lack of continuity between the episodes of cramps. The 2013 VA examiner relied on the history in reaching a reasonably persuasive opinion that a connection between the cramps in service and the post-service cramps is less likely than not. The Board finds that the greater persuasive weight of the evidence is against service incurrence and service connection of any current disorder manifested by leg cramps.



ORDER

Entitlement to service connection for back disability is granted.

Entitlement to service connection for any leg disability manifested by leg cramps is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


